DISSENTING OPINION OF
ELLIOTT, J.
According to my appreciation of the evidence, the injury suffered by plaintiff’s child was due to the fault, neglect and imprudence of the defendant. The street corner crossing where the injury occurred was in such steady use at the time in question that defendant, turning the corner with a motor truck loaded with a cord of wood should have taken precautions adequate to the situation. He had a clear view all around and he should have been looking and watching, not only ahead for other vehicles coming and going for his own safety, ' but he should have been watching both sides of the crossing for children and infirm people on foot about *595to, cross at the same time he was using the street. They had as much right, to cross as he had to use the street. It was established by the' defendant himself that he saw the child when it was in about five feet of his truck, that he made no effort to stop because he could not do it until he had run oyer the child. He then applied the. emergency brakes and his truck, after skidding about ten feet, was brought to a stop. A speed that requires skidding ten feet before it can be brought to a stop is reckless at such a time and place, because stops to save life or limb at such times and places are generally emergency stops that must be sudden and within a distance of four or five feet, else there is no use in stopping at all. The stop that defendant made was of no use at all; he might as well have kept going. A stop that is not worth while is not an adequate precaution. Defendant was not watching the side of the street, else he would have seen plaintiff’s child, stopped on the side, but in the act of starting across in his front. He heard the father call it and knew or should have known that it would do just as it did and should have stopped when the act would have saved running over it. A prudent man would have done that. It was imprudent not to do it. I am satisfied that the father called the child. It was an unsafe thing to do without first making sure that there was no motor vehicle coming that might strike him; but the thoughtless act of the father is not a bar to the action to recover in right of the child.
The defense of “accident” is not to my mind established. An accidental injury to a child at the time and place in question can be said to be some act or movement of the child which the defendant, acting prudently and with, reasonable foresight, could not foresee and had no reason to expect. Defendant, acting prudently, was bound to know and foresee that the child standing on the side of the street, plainly within his view if he had been watching, was about to start across the street in his immediate front, and when he heard the father call it he should have stopped then, in time to avoid running over it. He should not have.been going at a speed that it was no use to try to check until after he had run over it, because that was no precaution and the result of it was a matter to be foreseen.
Negligence in a ease like the present can be said to be the failure on the, part of defendant, driving a’loaded motor truck, as he turned the corner and started across the passage used by people afoot, to observe this child and that it. was. about to start across the street in his, immediate front and he should have made ready then to stop to save running over it, and when he heard its father call it and saw it start, he should have stopped. He should have been going at a rate of speed that he could have checked in time to avoid running over the child. To not look and see if a child or infirm person is in the act of starting across, to not see anybody in plain view and to not be able to stop if the emergency demands it is imprudence and negligence and equivalent to no precaution at all at such a time and place for the purpose of saving life and limb.
I think the evidence establishes a case of negligence and want of care on the part of defendant. The judgment appealed from should, in my opinion, be reversed and judgment for a reasonable sum rendered in favor of the plaintiff for the use of his child.